Citation Nr: 0001568	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Marie-Strumpell disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran









ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder  
(Marie-Strumpell disease affecting the lumbar spine).

The veteran's representative argues that the RO committed 
procedural error by providing an indefinite identification of 
a document to the veteran subsequent to a personal hearing.  
In June 1998 the veteran proffered testimonial evidence at 
his personal hearing at the RO.  Thereafter, in October 1998 
the hearing officer issued a "Hearing Officer's Decision" 
accompanied by a letter that described such decision as a 
"Supplemental Statement of the Case" (SSOC).  The question 
raised by the veteran's representative is "Which is it?"

38 C.F.R. § 19.31 provides that a SSOC will be furnished to 
the appellant and his representative, when additional 
pertinent evidence is received after a statement of the case 
or the most recent supplemental statement of the case has 
been issued.  38 C.F.R. § 19.31 (1999).  




In this instance, the statement of the case (SOC), which 
contained a summary of the evidence in the case relating to 
the issue, a summary of the applicable laws and regulations 
and a discussion of how such laws and regulations affect the 
determination and the RO's reasons and bases for such 
determination, was issued in May 1998.  The decision by the 
hearing officer considered and discussed the veteran's 
testimonial evidence, the Board's April 1987 decision, and a 
report from VA Medical Center (MC).  It further provided a 
determination based on the evidence received.  

SSOC is VA's term for a SOC issued after the issuance of, and 
to supplement, a SOC in satisfying the requirement to apprise 
a claimant of the bases for a determination if pertinent 
evidence has been timely received after the issuance of the 
SOC.  For purposes of 38 U.S.C.A. § 7105 a SSOC is 
essentially the equivalent of a SOC.  See 38 U.S.C.A. §  
7105(d)(1); See also 38 C.F.R. § 19.31; See also VAOPGCPREC 
9-97.  

Inasmuch as the hearing officer issued a decision considering 
the additional evidence submitted subsequent to the issuance 
of the SOC, the requirements of 38 C.F.R. § 19.31 have been 
satisfied.  The Board therefore finds that the document 
issued to the veteran in October 1998 met the requirement of 
a SSOC.  The Board further finds no procedural defect in the 
processing of the veteran's claim, consequently, the 
veteran's due process rights have not been violated.


FINDINGS OF FACT

1.  In April 1987 the Board denied the veteran's appeal for 
entitlement to service connection for Marie-Strumpell disease 
reported to affect the hips and the lumbar spine.  That 
decision was final.

2.  The evidence received since the April 1987 determination 
does not provide a more complete picture of the circumstances 
of the veteran's claimed aggravation of a pre-existing 
disability, does not bear directly and substantially upon the 
issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1987 determination wherein 
the Board denied the claim of entitlement to service 
connection for Marie-Strumpell disease is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§  5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence which was of record prior to the April 
1987 decision wherein the Board denied entitlement to service 
connection for Marie-Strumpell disease is reported below.

Service medical records include the veteran's January 1962 
pre-induction examination report which shows he had 
rheumatism in his legs four years earlier.  There was an 
indication in the pre-induction report of medical history 
that the veteran had arthritis or rheumatism.  The March 1963 
examination for the purpose of induction made no indication 
of arthritis or rheumatism but the previous pre-induction 
report included a stamped date of March 1963, along with a 
signature and the following statement: "No Change In Health 
Since Last Examination."



In August 1963 the veteran was hospitalized for nine days for 
treatment of his hips upon complaints of hip pain.  It was 
noted that he had severe restriction of motion in both hips.  
X-rays of hips two weeks earlier were negative.  His 
provisional diagnosis was rheumatoid arthritis.

In September 1963 the veteran underwent physical examination 
as part of a medical board evaluation.  He was diagnosed with 
Marie-Strumpell disease.  It was noted that the disease did 
not occur in the line-of-duty and that it existed prior to 
service.  It was further noted that it was not aggravated by 
service.  At the time of the examination, the veteran 
reported having had 15 to 20 distinct episodes of hip pain 
dating back to age 5 and lasting from days to months.  In 
1959 he was bedridden for approximately 9 months due to hip 
pain.  Also in 1959, his hip pain was accompanied by fever 
and he was told that he had arthritis of the hips.  He also 
reported distress in the left shoulder to a lesser degree and 
for a shorter period of time.  

Examination revealed that the veteran walked with discomfort 
because of hip pain and favored the right side.  Other than 
the gait, there were no other visible abnormalities of the 
extremities.  There was hip discomfort with any motion of the 
lower extremities, the straight leg raising was positive at 
10 degrees, and the Patrick sign was markedly positive.  No 
lumbosacral spasm was demonstrable.

X-ray of the lumbosacral spine and pelvis revealed sclerosis 
and irregularity of the sacral iliac joints bilaterally, most 
marked on the right, and representing early changes of 
rheumatoid arthritis.

The veteran was hospitalized and after approximately one 
week, it was noted that he experienced marked relief of 
distress.  At the end of three weeks he was able to undergo 
straight leg raising to 90 degrees and abduction of the thigh 
with the ankle on the knee was possible in wide ranges.

It was noted that the veteran was capable of performing light 
duty but, in view of the repeated episodes of discomfort and 
positive radiographic signs.  It was thought that his future 
in the service would be markedly limited, characterized by 
repeated visits to the dispensary and by repeated 
hospitalizations.  It was recommended that he be separated 
from service for the disorder which existed prior to entry on 
active duty and which was acknowledged as such by the 
veteran.  It was noted that his disorder appeared to be 
running its natural course.

In April 1972 the veteran filed a claim, in pertinent part, 
for service connection for spinal arthritis.  The claim was 
denied in May 1972; it was not appealed and became final.

In January 1984 the veteran requested that his claim for 
service connection for arthritis be reopened.  In a letter 
dated in January 1994 the RO requested the veteran to submit 
new and material evidence to reopen his claim. 

Medical evidence was received by the RO in July 1986.  The 
evidence included a June 1986 examination report for the 
purpose of an evaluation for vocational rehabilitation.  The 
physician reported that the veteran had a history of 
ankylosing spondylitis which had been discovered during 
service in 1963 and which was becoming worse.  The diagnosis 
was extremely symptomatic active ankylosing spondylitis.  It 
was noted that it is a progressive disease and at that time 
it was in an active stage.  The physician stated that "It 
waxes and wanes and as to prognosis I see, in the long term, 
a gradual worsening of his stiffness."

An examination by the Texas Veterans Commission in June 1986 
reported a history of complaining of spondylitis of the spine 
of an arthritic nature for which the veteran takes aspirin.  
The veteran reported a history of pain in the upper spine, 
neck, occiput, left knee and leg.  He complained of back, 
scapular, cervical, leg, eye and left knee pain.  He was 
diagnosed with moderate rheumatoid spondylitis.

The evidence associated with the claims file subsequent to 
the April 1987 decision wherein the Board denied service 
connection for Marie-Strumpell disease is reported in 
pertinent part below.

In January 1997 evidence was received by the RO.  The 
evidence included a January 1997 radiology report of the left 
knee.  A report from Indio Vista Regional Medical Center 
shows a diagnosis of arthritis of the knee.  The evidence 
also included a normal somatosensory evoked response study of 
the upper extremities.

In June 1997 the veteran requested his claim for service 
connection for back problems be reopened. 

In July 1997 the veteran made the following statement via 
telephone and recorded by a VA representative, "I remember 
injuring myself falling off of the obstacle course wall that 
we had to scale during AIT.  The next day, I hurt so bad that 
I reported to sick call and was taken off duty for two 
days."

To support reopening of his claim, the veteran submitted a 
May 1990 progress note that showed he was involved a motor 
vehicle accident.  Upon examination he complained of pain in 
his neck, lower back and both shoulders.  Progress notes 
dated in July 1990, November 1991, February 1993, and July 
1994 report complaints of back pain.  

He also submitted a magnetic resonance imaging (MRI) 
examination report of the lumbosacral spine dated in February 
1993 that showed normal examination of the lumbosacral spine.  

In a January 1998 rating decision the RO declined reopening 
the veteran's claim for service connection for a back 
condition because new and material evidence had not been 
submitted.  A notice of disagreement was filed and the 
veteran requested a hearing.  In January 1998 the veteran 
reported that the injury to his back took place during basic 
training at Fort Polk, Louisiana between March and June 1963, 
and not during AIT as he had previously indicated.

The veteran's physician submitted a statement, on behalf of 
the veteran, to the RO dated in March 1998.  It reads as 
follows, "In my professional opinion, I believe that any 
back injury he may have incurred in the military service 
would have, as likely as not, aggravated a pre-existing 
ankylosing spondylitis condition."

At his personal hearing in June 1998 the veteran testified 
that in basic training he fell and twisted his back.  He was 
given pain medication and about three days of light duty.  
Hearing Transcript (Tr.) pp. 1-5.  He stated that he believes 
that the fall caused a flare of his arthritis.  Tr., p. 2.  
He stated that shortly after service he had swelling in many 
of his joints, which was a new symptom.  Prior to that he 
just had pain.  Tr., pp. 15-16.  A private doctor who is not 
around anymore treated him.  He was also treated at VAMC.  
Tr., p. 13-15.

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f}urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity). 
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance or the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.



In Elkins v. West,  12 Vet App. 209 (1999) the Court held 
that the recent decision of the Federal Circuit in Hodge, 
supra requires the replacement of the two-step Manio test 
with a three-step test.  Winters v. West,  12 Vet. App. 203, 
206 (1999); See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  




Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for Marie-Strumpell disease which the 
Board denied in April 1987.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  With respect to newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision makers and that it 
cannot be either cumulative or redundant.  Id.  

Echoing these requirements, the Court has defined new 
evidence as evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not 
merely cumulative of other evidence in the record.  Smith v. 
West 12 Vet. App. 312, 314 (1999) (citing Evans, supra at 
283; Elkins, supra at 215-217).  New evidence is considered 
to be material where such evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter the prior decision.  
See Hodge, supra at 1363.

In the instant case, the veteran has submitted evidence that 
the Board considers to be new.  The March 1998 opinion of the 
veteran's physician, and the veteran's testimony that he 
twisted his back in basic training is new evidence because 
such evidence was not in the record in April 1987, the time 
of the final disallowance.  Moreover, the evidence is not 
cumulative of other evidence of record in that it provides 
additional details about the veteran's alleged back 
condition.  

However, the progress notes indicating complaints of back 
pain and the MRI examination of the lumbosacral spine, also 
submitted since April 1987 does not constitute new evidence 
because it is cumulative of facts already established in that 
the veteran was shown to have continuing complaints relative 
to ankylosing spondylitis of the lumbar spine.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  Smith, 
supra.  

In an evaluation of whether the evidence is material, the 
Board, in this instance has consider evidence of record prior 
to April 1987 in connection with the new evidence and finds 
that the new evidence submitted by the veteran since the 
final disallowance is not material, in that it tends not to 
provide a more complete picture of the circumstances of the 
veteran's claimed aggravation of a pre-existing disability.  
The veteran reported having arthritis of the hips prior to 
entry into the military.  He described a history of hip pain 
and at one point it was so severe that it rendered him 
bedridden for 9 months.  Neither the same degree of severity 
nor an increase in severity of the veteran's claimed 
disability that pre-existed service is present in service 
medical records.  The veteran's in-service medical diagnoses 
of rheumatoid arthritis and Marie Strumpell disease, due to 
complaints of hip pain, resulted in hospitalization of less 
than 2 months.  After 3 weeks of hospitalization his 
condition showed marked improvement.  After one month of 
hospitalization he was capable of performing light duty.

There are no post-service medical records until 1986, which 
is more than 20 years following the veteran's military 
service.  The veteran contended he received treatment at VAMC 
immediately following service; however, inquiry made to VAMC 
revealed that there were no such records located at the 
facility.  Consequently, there are no medical records by 
which to determine the severity of the veteran's Marie-
Strumpell disease immediately following service for purposes 
of comparing whether there was any worsening of his claimed 
disability.

The evidence submitted by the veteran is not probative of the 
issue at hand in that it provides no basis of a relationship 
to Marie-Strumpell disease and service.  The evidence shows 
that the veteran had complaints of back pain after being 
involved in a motor vehicle accident.  The MRI showed a 
normal examination of the lumbosacral spine.  This evidence 
does not provide a medical diagnosis that links the veteran's 
Marie-Strumpell disease to service.

The opinion by the veteran's physician is not persuasive and 
has diminished probative value because it is too speculative.  
The physician's reference that "any back injury he may have 
incurred in the military" is too indefinite to establish a 
link between an alleged back condition and service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), (the Court 
reasoned that the use of the term "may" also implied that 
such a connection "may not" be made and thus it did not 
render the claim plausible in and of itself).

The veteran's assertions of in-service aggravation of his 
claimed disability are insufficient to reopen his claim for 
service connection for Marie-Strumpell disease.  A competent 
medical opinion is necessary to establish a link between the 
veteran's claimed aggravation of a pre-existing disability 
and an in-service incurrence; and, no such opinion is 
contained in the record.  See Moray, supra at 214.  

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for Marie Strumpell disease, the Board finds that since the 
final disallowance in April 1987, new and material evidence 
has not been submitted, which bears directly and 
substantially upon the issue at hand or provides a more 
complete picture of the circumstances of the veteran's 
claimed aggravation of a pre-existing disability.  

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claim for service connection for Marie-Strumpell disease.  
38 C.F.R. § 3.156 (1999).

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
ankle injury, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for Marie 
Strumpell disease, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

